Citation Nr: 1317414	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  09-37 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to September 13, 2007, for the award of service connection for type II diabetes mellitus (DMII).  

2.  Entitlement to an effective date prior to April 24, 2001, for the award of service connection for ischemic heart disease.

3.  Entitlement to an effective date prior to July 30, 2011, for the award of a 100-percent disability rating for service-connected ischemic heart disease.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected DMII.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the July 2008 rating decision, the RO denied service connection for hypertension, and granted service connection for DMII, assigning a 20-percent disability rating, effective September 13, 2007.  In the March 2012 rating decision, the RO granted service connection for ischemic heart disease, and assigned a 10-percent disability rating, effective April 24, 2001, and a 100-percent disability rating, effective July 30, 2011.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of that hearing is of record.

The issues of entitlement to earlier effective dates for the award of service connection for type II diabetes mellitus (DMII) and ischemic heart disease, and for the award of a 100-percent disability rating for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further actions is required on his part.

FINDING OF FACT

The Veteran's hypertension has at least as likely as not been permanently aggravated by his service-connected DMII.


CONCLUSION OF LAW

The criteria for service connection for hypertension, as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for hypertension as secondary to the Veteran's service-connected DMII.  As this represents a grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.

I.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  
Service connection may also be granted for certain chronic diseases, including cardiovascular-renal disease, including hypertension, when such disability is manifested to a degree of 10-percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  See Walker, supra.  

Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2012).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the non-service-connected disease or injury.  See Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2012).  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.322 (2012).  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v, 492 F.3d at 1376-77. 

The Board has a duty to assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez v. Peake, at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Analysis

The Veteran contends that his diagnosed hypertension was caused by or permanently aggravated by his service-connected DMII.  At the outset, the Board notes that service connection is currently in effect for DMII.

The evidence of record clearly establishes that the Veteran currently suffers from hypertension.  Notably, a June 2008 VA examination report confirms a diagnosis of essential hypertension.  Thus, the currently diagnosed disability element for service connection is satisfied.  See Walker, supra; see also Wallin, supra.

Although the Veteran's has not specifically contended that he incurred his hypertension during or as a result of his active service, the Board has nonetheless considered whether service connection for hypertension is warranted on a direct basis.  Here, however, the evidence of record fails to show that the Veteran suffered from hypertension during his service.  A blood pressure reading taken during his November 1968 separation examination was noted as 114/72.  Moreover, the first evidence of record of a hypertension diagnosis is found in VA treatment report dated in April 1992.  An October 1994 VA medical certificate noted that the Veteran had been diagnosed with hypertension earlier, however, in approximately 1990.  A June 2008 VA examination notes the Veteran's report of a 23-year history of hypertension, which would place the onset around 1985, and his August 2012 hearing testimony indicated that the problem began in approximately 1983 or 1984 (although records subsequent to that date reflect normal blood pressure readings).  In any event, the Veteran's hypertension diagnosis was made approximately 15 to 20 years after his separation from service.  

There is additionally no evidence of record to suggest that the Veteran's hypertension was otherwise incurred as a result of his active service.  Again, the Veteran noted during his August 2012 Board hearing that he was diagnosed with hypertension at the earliest in approximately 1983 or 1984.  He has made no contention that his hypertension was directly related to his active service, but has rather indicated that he was seeking service connection for hypertension on a secondary basis.  Accordingly, service connection for hypertension on a direct basis is not warranted in this case.

Turning then to the issue of whether service connection is warranted for the Veteran's hypertension as secondary to his service-connected DMII, the Board must first consider whether the evidence of record can establish that hypertension was caused by the Veteran's service-connected DMII.  Here, the first medical evidence of record of a confirmed diabetes diagnosis is found in a July 2005 VA clinical note indicating that the Veteran's assessed medical problems included diabetes mellitus.  

During his August 2012 hearing, the Veteran specifically noted that he was not formally diagnosed with diabetes until approximately 2004.  He reported that he was asked whether he had diabetes around the time hypertension was diagnosed, reportedly in 1983 or 1984, but that he did not know.  He reported being tested at that time and being informed that he did not have diabetes.  He indicated, however, that he was told at that time that he should continue being tested and that he should watch his diet.  

A review of the Veteran's early post-service VA and private treatment records, dated between the late 1970's and early 1990's, reveals a lack of evidence of any diagnosis of, treatment for, or any concern that he may have diabetes.  Moreover, while the record contains a March 1995 VA hospital discharge summary showing a diagnosis of diabetes mellitus, the discharge summary clearly indicates that the diagnosis was recorded based on the Veteran's reported medical history.  There is no other contemporaneous evidence of record to support a diabetes diagnosis at that time.  Additionally, the discharge summary noted that the Veteran denied having hypertension, even though the record clearly established that he was diagnosed with hypertension at least two years before his hospitalization.  

Given the foregoing evidence, the Veteran's hypertension diagnosis is found to have predated his diabetes diagnosis by several years.  Thus, the Board cannot conclude that the Veteran's hypertension was caused by his service-connected diabetes, which was diagnosed much later, in approximately 2004.

The Board is finally left to consider whether the Veteran's hypertension has been aggravated by his service-connected DMII.  Here, the Veteran's treating VA physician provided a statement in October 2007 wherein he opined that the Veteran's high blood pressure was most likely secondary to his diabetes.  The VA physician did not, however, provide reasons for this opinion,  The Board observes, nonetheless, that the examiner who conducted the Veteran's June 2008 VA examination provided the opinion that the Veteran's essential hypertension was aggravated by his diabetes.  The examiner rationalized this opinion by noting that diabetes is known to damage all types of blood vessels that can either cause or worsen hypertension.  

Given the foregoing medical evidence, and in clear absence of evidence to the contrary, a finding can be made that the Veteran's hypertension has at least as likely as not been aggravated by his service-connected diabetes.  Here, the Board notes that medical opinions provided by the June 2008 VA examiner and by the Veteran's treating VA physician are, together, sufficient to establish a nexus between the Veteran's service-connected DMII and aggravation of his hypertension.  See Wallin, supra.  The evidence suggests that both physicians were fully-informed of the Veteran's history of treatment for both disabilities, and the VA examiner provided a fully articulated and well-reasoned opinion based on a thorough review of the Veteran's medical history.  See Nieves-Rodriguez, supra.

Based on the foregoing, the Board finds that all elements for service connection for hypertension, as secondary to service-connected DMII, have been met.  The Veteran currently suffers from hypertension and adequate medical opinions of record have at least as likely as not etiologically linked his hypertension to his later diagnosed DMII.  38 C.F.R. § 3.310 (2012).  Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran and his claim for service connection for hypertension is granted on a secondary basis.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for hypertension, as secondary to service-connected type II diabetes mellitus, is granted.


REMAND

The Veteran's remaining claims on appeal are those of entitlement to earlier effective dates for the grant of service connection for DMII and ischemic heart disease and entitlement to an earlier effective date for the award of a 100-percent disability rating for ischemic heart disease.  Although the Board sincerely regrets the additional delay in remanding these claims, it is necessary to ensure that there is a complete record upon which to decide them so that the Veteran is afforded every possible consideration.

Considering first the Veteran's earlier effective date claim for the award of service connection for DMII, the Veteran reported during his August 2012 Board hearing that he was diagnosed with DMII in approximately 2004.  The earliest medical evidence of record of diagnosed DMII, however, is found in a VA treatment report dated in July 2005.  This report would appear to indicate that the diagnosis was made prior to that time, as the diagnostic data for the diabetes was not provided or identified in the report.  Additionally, there is an absence of VA treatment records dated between October 2003 and January 2005, and the Veteran's DMII was presumably diagnosed during that time frame.  

The Board believes that in order to properly adjudicate the Veteran's earlier effective date claim for the award of service connection for DMII, all relevant treatment records pertaining to his DMII diagnosis should be obtained and reviewed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, this claim must be remanded in order to obtain these outstanding VA treatment records.  

Finally, with respect to the Veteran's claims for earlier effective dates for the award of service connection and subsequent award of a 100-perent disability rating for ischemic heart disease, the Board observes that during his August 2012 hearing, the Veteran indicated that he was in disagreement with the effective dates assigned for service connection and for the 100-percent rating for ischemic heart disease.  Accordingly, the Board finds that the hearing transcript is tantamount to a timely notice of disagreement with the March 2012 rating decision which assigned the effective dates for ischemic heart disease.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (hearing testimony, when reduced to writing, satisfied the writing component for a notice of disagreement).  Therefore, before the Board can consider these issues on appeal, it is required to remand them for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records from the West Los Angeles VA Medical Center dated between October 2003 and January 2005, and since December February 2012.  

All reasonable attempts should be made to obtain these records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012).

2.  Ask the Veteran to complete authorization for VA to obtain any private treatment records pertaining to his diagnosed type II diabetes mellitus.  Additionally ask him to submit copies of any relevant treatment records in his possession, and inform him that he may obtain and submit identified records himself.

All reasonable attempts should be made to obtain identified records.  If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) ( 2012).

3.  Send the Veteran and his representative a statement of the case with respect to the issues of entitlement to earlier effective dates for the award of service connection and the award of a 100-perent disability rating for ischemic heart disease.  If the Veteran perfects an appeal by submitting a timely and adequate substantive appeal on these issues, then they should be returned to the Board for further appellate procedure.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's remaining claims on appeal.  If the claims are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


